PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                              FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                            for                                     EASTERN DISTRICT OF WASHINGTON


                                           Eastern District of Washington
                                                                                                     Feb 18, 2020
                                                                                                           SEAN F. MCAVOY, CLERK


 U.S.A. vs.             McLaughlin, Michael Edward                      Docket No.        0980 2:19CR00111-WFN-15


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Michael Edward McLaughlin, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge John T. Rodgers on December 12, 2019. The Government requested a stay of the release order pending
review by Senior U. S District Court Judge Wm. Fremming Nielsen. Mr. McLaughlin appeared before Senior Judge Wm.
Fremming Nielsen on the 17th day of December 2019, who ordered Mr. McLaughlin be released from custody on the 19th
day of December 2019, under the conditions imposed by U.S. Magistrate Judge John T. Rodgers on the 12th day of
December 2019.

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a license medical practitioner in conformance with Federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Michael Edward McLaughlin is alleged to have consumed methamphetamine on February 4, 2020.

On December 20, 2019, the pretrial release conditions were reviewed with Mr. McLaughlin at his residence. Mr.
McLaughlin acknowledged an understanding of the conditions, which included Standard Condition number 9. He signed
the conditions and was provided with a copy.

Mr. McLaughlin called this office on February 4, 2020. He disclosed, while cleaning his garage he located a smoking device.
He observed a small amount of methamphetamine in the pipe. Mr. McLaughlin stated he used the pipe and smoked the drug.
Mr. McLaughlin expressed shame and disappointment over his actions. He called this officer and his counselor to disclose
his drug use.

On February 6, 2020, this officer met with Mr. McLaughlin at his residence. We discussed Mr. McLaughlin's
methamphetamine use from February 4, 2020. He again expressed frustration and disbelief over his behaviors. Mr.
McLaughlin signed an admission form confirming his drug use and he voiced his commitment to his substance abuse
treatment services.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       February 18, 2020
                                                                  by      s/Stephen Krous
                                                                          Stephen Krous
                                                                          U.S. Pretrial Services Officer
PS-8
Re: McLaughlin, Michael Edward
February 18, 2020
Page 2

 THE COURT ORDERS

 [X ]   No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer
                                                                      February 18, 2020
                                                                     Date
